RESPONSE TO AMENDMENT

Claims 16-33 are pending in the application.  Claims 23-32 are withdrawn from consideration due to Applicant’s election.  Claims 1-15 have been cancelled.
Amendments to the claims, filed May 4, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In claim 16, lines 4, 5, 8, 14, 15, 16, and 19, “the fiber (F)” should read “the at least one fiber (F)”.
In claim 16, lines 8, 9, 12, and 17, “any layer (S2)” should read “at least one layer (S2)”.
In claim 16, lines 26-27, “between at least two of the mutually bonded foam segments” should read “between at least two of the at least two mutually bonded foam segments”.
In claim 16, line 28, “the mutually bonded foam segments” should read “the at least two mutually bonded foam segments”.
In claim 16, line 29, “between the foam segments” should read “between the at least two mutually bonded foam segments”.
In claim 16, line 30, “the foam segments” should read “the at least two mutually bonded foam segments”.
In claim 17, line 9, “at least one fiber (F)” should read “the at least one fiber (F)”.
In claim 17, line 13, “at least one bonded surface” should read “the at least one bonded surface”.   
In claim 18, line 1, “wherein the foam segments” should read “wherein the at least two mutually bonded foam segments”.
In claim 19, line 1, “wherein the foam segments” should read “wherein the at least two mutually bonded foam segments”.
In claim 20, line 1, “wherein the foam segments” should read “wherein the at least two mutually bonded foam segments”.
In claim 22, lines 2, 3, 5, 10, 11, 14, and 15, “the fiber (F)” should read “the at least one fiber (F)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 16-22 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the thickness of at least one bonding surface between the at least two of the mutually bonded foam segments”.  There is insufficient antecedent basis for this limitation in the claim as claim 16 does not claim that there is “at least one bonding surface” present in the foam before claiming the thickness of the at least one bonding surface.
	Claims 17-22 and 33 are rejected based on their dependency on claim 16.

Claim Rejections - 35 USC § 103
Claims 16-18, 20-22, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Weber (U.S. Pat. Pub. 2009/0252917).
Regarding claim 16, Day teaches a molding made of foam (Abstract, Paragraph [0002]), said foam comprising at least two mutually bonded foam segments (Paragraphs [0044]-[0045]), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam (struts, Paragraph [0045]), while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Paragraph [0048]).  Day further teaches wherein at least two of the mutually bonded foam segments have been bonded to one another by adhesive bonding (webs 34, are adhesively attached to one face of each foam strip 33, Fig. 1, Paragraph [0045]; therefore, the foam segments are adhesively bonded together via a web, 34).  Additionally, Day teaches the webs are porous, fibrous fabric or mat and can incorporate reinforcements comprising a plurality of individual rovings adhesively applied to foam boards from which the foam strips are cut (Paragraph [0045]).  Therefore, since the webs incorporate a plurality of individual rovings applied to a foam board, the thickness of at least one bonding surface between at two of the mutually bonded foam segments (webs) is greater than the sum total of the man cell wall thicknesses of the mutually bonded foam segments, wherein the thickness of the at least one bonding surface is the thickness of the region between the foams segments in which the porosity of the foam segments is <10% (neither of the at least two mutually bonded foam segments are present within the webs, only adhesively attached thereto).
Day fails to teach where the fiber (F) has been partly introduced by a process comprising the following steps a) to f): a) optionally applying at least one layer (S2) to at least one side of the foam, b) producing one hole per fiber (F) in the foam and in any layer (S2), the hole extending from a first side to a second side of the foam and through any layer (S2), c) providing at least one fiber (F) on the second side of the foam, d) passing a needle from the first side of the foam through the hole to the second side of the foam, and passing the needle through any layer (S2), e) securing at least one fiber (F) on the needle on the second side of the foam, and f) returning the needle along with the fiber (F) through the hole, such that the fiber (F) is present with the fiber region (FB2) within the molding and is surrounded by the foam, while the fiber region (FB1) of the fiber (F) projects from a first side of the molding or from any layer (S2) and the fiber region (FB3) of the fiber (F) projects from a second side of the molding.
Weber teaches a molding made of foam (cellular material, Abstract) wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Abstract; Fig. 4, Paragraph [0022]).  Weber teaches the fiber (F) has been partly introduced by a process comprising the steps of: producing one hole per fiber (F) in the foam and in any layer, the hole extending from a first side to a second side of the foam and through any layer; providing at least one fiber (F) on the second side of the foam; passing a needle from the first side of the foam through the hole to the second side of the foam, and passing the needle through any layer;  securing at least one fiber (F) on the needle on the second side of the foam; and returning the needle along with the fiber (F) through the hole, such that the fiber (F) is present with the fiber region (FB2) within the molding and is surrounded by the foam, while the fiber region (FB1) of the fiber (F) projects from a first side of the molding or from any layer and the fiber region (FB3) of the fiber (F) projects from a second side of the molding (Figs. 1-4; Paragraphs [0043]-[0047]).  Weber teaches this method ensures that the hole remaining after the retraction of the needle from the foam is not excessively large in relation to the thickness of the introduced thread which would result in the improvement of the mechanical properties to not be realized with the fibers as desired (Paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fiber (F) of Day be partly introduced by the process taught by Weber in order to achieve the improvement of the mechanical properties with the fibers as desired and to avoid an excessively large hole remaining after the retraction of the needle from the foam in relation to the thickness of the fiber.
Since Day in view of Weber teaches the claimed molded foam made by the claimed method, the regions in which the at least two foam segments are bonded to one another would inherently act as a support site for the fiber (F), the compressive strength of the foam segments in thickness would inherently be in the range of 0.05 to 5 MPa, and the compressive strength of the foam segments in length and/or width would inherently be in the range of from 0.05 to 5 MPa.
Regarding claim 17, Day teaches wherein the individual foam segment have a slab shape (33, Fig. 1).
Regarding claim 18, the limitations “are made from a molded foam, an extruded foam, a reactive foam or a masterbatch foam, that has been produced in a process comprising the following steps: I) providing a polymer melt in an extruder, II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam, V) optional material-removing processing of the extruded foam obtained in step IV), where i) the polymer melt provided in step I) optionally comprises at least one additive, or ii) at least one additive is optionally added during step II) to the polymer melt or between step II) and step III) to the foamable polymer melt, or iii) at least one additive is optionally applied during step III) to the expanded foam or during step IV) to the expanded foam, or iv) at least one layer (S2) is optionally applied to the extruded foam during or directly after step IV)” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Day discloses wherein the foam segments are foam.
Regarding claim 20, Day teaches wherein the foam segments of the foam are based on at least one polymer selected from polystyrene, polyester, polyethylene, or polyvinyl chloride (Paragraph [0047]).
Regarding claim 21, Day teaches wherein all foam segments of the foam are based on the same polymers (Paragraph [0047]).
Regarding claim 22, Day teaches wherein the fiber (F) is a single fiber or a fiber bundle (Paragraph [0045]).
Regarding claim 33, Day in view of Weber teaches the claimed molded foam made by the claimed method (as discussed above).  Therefore, the ratio of compressive strength of the at least two mutually bonded foam segments in thickness to the compressive strength of the at least two mutually bonded foam segments in length would inherently, or in the alternative be obvious to, be between 2 and 10.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Weber (U.S. Pat. Pub. 2009/0252917) and further in view of de Groot (U.S. Pat. Pub. 2005/0253300).
Day and Weber relied upon as discussed above.
Regarding claim 19, Day teaches the foam segments comprise cells (Paragraph [0044]), but fails to teach wherein the foam segments comprise cells, where i) at least 50% of the cells of at least two foam segments are anisotropic, or ii) the ratio of the largest dimension (a direction) to the smallest dimension (c direction) of at least 50% of the cells of at least two foam segments is ≧1.05, or iii) at least 50% of the cells of at least two foam segments, based on their largest dimension (a direction), are aligned at an angle γ of ≦45° relative to the thickness direction (d) of the molding.
de Groot teaches a sandwich structure comprising a foam core (Abstract) wherein the cells are anisotropic (Paragraph [0010]).  de Groot teaches an anisotropic foam has a high compression strength, high flexural stiffness, and improved impact strength (Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least 50% of the cells of at least two foam segments of Day be anisotropic as taught by de Groot in order for the foam that has a high compression strength.  One of ordinary skill in the art would have been motivated to have at least 50% of the cells of at least two foam segments of Day be anisotropic as taught by de Groot so that the foam has a high flexural strength and improved impact strength.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 4, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Day discloses in Paragraph [0045] only that the sheets or webs of porous, fibrous fabric or mat extend between the faces of the core and have been adhesive attached to one face of each foam strip by maintaining substantial porosity in the web material and that Day does not disclose that the fiber mat has been attached to both faces of both foam segments.
However, as discussed above, in Paragraph [0045] and as shown in Fig. 1, Day teaches that webs (34) are adhesively attached to one face of each foam strip (33), or in other words, the sequence goes foam strip, adhesive, web, adhesive, foam strip, adhesive, web, adhesive, foam strip, etc. As such, the foam strips are attached to one another by adhesive via the web in between.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Day clearly discloses that the porosity is substantially maintained, whereas according to amended claim 1, the porosity is reduced in the bonding surface.  Applicant further argues that the regions in which the two foam segments are bonded to one another can in particular act as support sites as the bonding surface has a porosity of < 10%.
However, that is not what is being claimed.  Claim 16 claims “wherein the thickness of the at least one bonding surface is the thickness of the region between the foam segments in which the porosity of the foam segments is < 10%”.  The bonding surface is where the porosity of the at least two mutually bonded foam segments is < 10%, not where the porosity, in general, is < 10%.  It does not matter what the porosity of the bonding surface itself is, but rather that the foam segments present within the bonding surface have a porosity of < 10% and since Day teaches neither of the at least two mutually bonded foam segments are present within the webs (bonding surface), the porosity of the at least two mutually bonded foam segments in the bonding surface (webs) is 0%.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 30, 2022